Citation Nr: 1019201	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  09-08 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for heart disease, to 
include as secondary to hypertension.


WITNESSES AT HEARING ON APPEAL

COL J.P.L. and LTC J.H. 


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1945 to June 1947 
and from June 1951 to July 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In September 2009, the Veteran was scheduled to testify at a 
Central Office hearing in Washington, DC, before the 
undersigned Veterans Law Judge.  Due to an emergency 
hospitalization, however, the Veteran was unable to attend 
the hearing.  Given the unusual circumstances, testimony was 
presented on his behalf by COL J.P.L. and LTC J.H, a retired 
Army nurse.  A transcript of this hearing was prepared and 
associated with the claims file.

In a November 2009 decision, the Board granted service 
connection for hypertension.  In a subsequent January 2010 
rating decision, the RO implemented this decision and 
assigned a 10 percent evaluation, effective March 22, 2007.

In November 2009, the Board also remanded the claim of 
entitlement to service connection for heart disease for 
additional development.  That appeal has snow been returned 
for further appellate review.

The November 2009 decision also remanded the issue of 
entitlement to an increased evaluation for erectile 
dysfunction pursuant to Manlincon v. West, 12 Vet. App. 238 
(1999).  A statement of the case was issued in March 2010, 
which was accompanied by a cover letter explaining that the 
appellant should review the enclosed VA Form 9, Appeal to 
Board of Veterans' Appeals, and file his appeal within 60 
days.  He was advised that if such document was not received 
his case would be closed.  The Board notes that the Veteran 
did not submit such document or otherwise submit any document 
within 60 days expressing the desire to perfect that appeal.  
Therefore, the Board does not have jurisdiction to consider 
this issue.

As explained in the November 2009 decision, the issues of 
entitlement to service connection for Parkinson's disease, to 
include as secondary to herbicide exposure, and of 
entitlement to aid and attendance and housebound benefits 
have been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the competent and probative evidence of 
record demonstrates that the Veteran has not been diagnosed 
with a heart disability other than hypertension that is 
etiologically related to his military service or to a 
service-connected disability.


CONCLUSION OF LAW

Heart disease was not incurred in or aggravated by active 
service; a cardiovascular-renal disease may not be presumed 
to have been caused or aggravated by active service; and 
heart disease was not proximately due to or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidentiary development letter dated in September 
2007 in which the RO advised the appellant of the evidence 
needed to substantiate his service connection claim.  The 
appellant was also advised of his and VA's responsibilities 
under VCAA, to include what evidence should be provided by 
him and what evidence should be provided by VA.  This letter 
further advised the Veteran as to the type of evidence needed 
to substantiate both the disability rating and effective date 
elements of his claim, pursuant to the Court's holding in 
Dingess, supra.

The Board recognizes that the letter did not specify how to 
substantiate a claim of service connection on a secondary 
basis.  However, as will be discussed below, this claim is 
being denied because the preponderance of the evidence is 
against finding that he has a current disability.  As 
establishing a current disability is required for both direct 
and secondary claims of service connection, the Board finds 
that any deficiency in failing to specifically address how to 
substantiate a claim for service connection on a secondary 
basis is harmless.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  The Board finds that all obtainable 
evidence identified by the Veteran relative to the issue on 
appeal has been obtained and associated with the claims 
folder.  Specifically, the Board notes that the RO obtained 
the Veteran's service treatment records and post-service 
medical records from Walter Reed Army Medical Center. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

In the case at hand, the Veteran underwent a VA examination 
in April 2008.  The Board finds that this opinion is 
considered adequate for the purpose of determining the 
service connection claim decided herein.  This report 
reflects that the examiner reviewed the claims folder, 
including the medical records that were on file at the time 
of the examination.  During the examination, the examiner 
elicited from the Veteran his history of complaints and 
symptoms and provided clinical findings detailing the 
examination results.  As will be discussed below, the 
examiner also explained the rationale behind his conclusion 
through citation to medical principles and the facts of the 
Veteran's case.  For these reasons, the Board concludes that 
the VA examination report in this case provides an adequate 
basis for a decision.

The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Service Connection

The Veteran has requested entitlement to service connection 
for a heart disability that he essentially contends was 
incurred during service and/or secondary to his service-
connected hypertension.  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as cardiovascular-renal disease,  if such 
are shown to have been manifested to a compensable degree 
within one year after the veteran was separated from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2009).  The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability and not due to the natural progress of 
the nonservice-connected disease.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Ultimately, after a thorough review of the competent and 
probative evidence of record, the Board finds that the claim 
of entitlement to service connection for heart disease must 
be denied.  As will be discussed in greater detail below, the 
greater weight of competent evidence is against finding that 
he has any current heart disability distinct from his 
hypertension.

In this regard, the Board recognizes that a December 1982 
service treatment record reflects an impression of coronary 
artery disease.  Coronary artery disease, however, was never 
subsequently diagnosed and, in fact, is expressly ruled out 
in subsequent medical records, as will be discussed below.  

The most probative evidence of record with respect to this 
issue is the April 2008 VA examination report, which 
concluded that no diagnosis of heart disease could be made 
because there is no pathology to render such a diagnosis.  
The Veteran reported having been diagnosed with heart disease 
and reported that this condition had existed since 1992.  He 
reported that he does not experience angina, shortness of 
breath, fatigue, dizziness, or syncope attacks as a result of 
this heart condition.  He reported no congestive heart 
failure and no history of rheumatic heart disease or heart 
attacks.  He reported that he had not had any surgery for a 
heart condition.  He reported that he is treated with Plendil 
and that all symptoms are responsive to therapy or treatment.  
(It is also noted that the Veteran reported taking Plendil 
for his hypertension.)  He reported that continuous treatment 
is not needed to control this condition.  

Examination of the Veteran's heart revealed systolic murmur.  
Examination did not reveal any evidence of congestive heart 
failure, cardiomegaly, or cor pulmonale.  A chest x-ray was 
within normal limits.  Echocardiogram revealed the ejection 
fraction of the left ventricle to be 65 percent with 
estimated METs of 6 percent.

The VA examiner noted a diagnosis of hypertension, but opined 
that there is no diagnosis of heart disease because there is 
no pathology to render such diagnosis.  The examiner found it 
less than likely that the Veteran has heart disease secondary 
to hypertension, as an echocardiogram and EKG were both 
normal.

Besides the April 2008 VA examination report, a preponderance 
of the remaining evidence of record is against finding that 
the Veteran currently has heart disease.  A February 2006 
post-service chest radiology report reflects a calcified 
tortuous aorta.  However, the impression was that the Veteran 
had no acute cardiopulmonary disease, which strongly suggests 
that the examiner found the tortuous aorta to be of no 
clinical significance.

Similarly, a July 2009 radiological examination report 
reflects that a portable anterior-posterior x-ray of the 
chest revealed a tortuous aorta, but it was also specifically 
noted that the heart and pulmonary vasculature were 
unremarkable.  A July 2009 cardiology clinic report reflects 
that mild medial artery calcification and Grade 1 diastolic 
dysfunction were found following an echocardiogram.  Ejection 
fraction was noted to be 60 percent.  No accompanying 
diagnosis of a heart disability was noted.  A September 2009 
chest radiograph showed normal heart, tortuous aorta, and 
normal pulmonary vessels.  The impression was that there was 
no acute cardiopulmonary disease, which, again, strongly 
suggests that the examiner found the tortuous aorta to be of 
no clinical significance.

A December 2009 statement from the Veteran's physician 
reflects that the Veteran "has Hypertension and Diastolic 
Dysfunction of heart and heart disease from above causes."  
This letter was accompanied by a copy of the July 2009 
echocardiogram that was described above.  While this letter 
reveals a specific finding of "heart disease" that is 
reportedly caused by hypertension and diastolic dysfunction 
of the heart, it does not identify a specific diagnosis.  Nor 
do the substantial amount of contemporaneous treatment 
records reveal a diagnosis of a heart disorder, although 
hypertension is repeatedly noted throughout.  Given the 
complete absence of a diagnosis of a specific heart disorder 
in these records, in contrast to the numerous references to 
hypertension, the Board finds the December 2009 reference to 
"heart disease" to be of little probative value, and 
outweighed by the 2008 VA opinion above.

Finally, the Board notes that the Veteran has indicated that 
this claim involves entitlement to service connection for 
congestive heart failure and a heart attack.  Specifically, 
his March 2007 claim cited reports of congestive heart 
failure and a heart attack having occurred in June 1992 
following his surgery for prostate cancer.  The Veteran's 
post-service medical records reflect that he suffered an 
episode of congestive heart failure in the recovery room 
following a radical retropubic prostatectomy for prostate 
cancer in June 1992, but they do not reflect that he had a 
heart attack at that time.  The Board finds the actual 
clinical findings of record at that time to be more credible 
as to the circumstances surrounding his cardiac incident, 
than the Veteran's lay recollections over a decade later.

Furthermore, with respect to the congestive heart failure 
claim, the Board notes that the pertinent medical records 
reflect that this episode resolved with diruetics and 
respiratory care.  There is no persuasive  competent evidence 
that the Veteran has suffered any subsequent episodes of 
congestive heart failure, to include at any time during the 
pendency of this appeal.  See McLain v. Nicholson, 21 Vet. 
App. 319 (2007) (holding that the requirement that a claimant 
have a current disability before service connection may be 
awarded for that disability is satisfied when a claimant has 
a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim, 
even if no disability is present at the time of the claim's 
adjudication).

In this regard, the Board also considered the testimony of a 
nurse, LTC J.H., which was provided during his personal 
hearing.  A review of the transcript shows that, at one 
point, she specifically asserted that the Veteran warranted a 
current diagnosis of congestive heart failure.  However, 
subsequent testimony strongly suggests that the primary basis 
for her assertion was that the Veteran currently had 
hypertension, and she acknowledged being unable to identify a 
distinct form of heart disease.  Therefore, while the Board 
did find her testimony to be highly probative in granting 
service connection for hypertension in the November 2009 
decision, the Board finds her testimony to be of little 
probative value in adjudicating the claim for heart disease 
herein.

The Board further observes that it was directly asserted 
during the personal hearing that "the hypertension is heart 
disease."  The Board agrees, and, in fact, Diagnostic Code 
7101, which provides the rating criteria for hypertension, is 
listed among a subsection of 38 C.F.R. § 4.104 (2009) 
entitled "Diseases of the Heart."  Significantly, however, 
Note 2 of that code provides that hypertension is evaluated 
separately from other forms of heart disease.  Here, it has 
been established that the Veteran has hypertension related to 
his military service, and a compensable evaluation has been 
assigned.  Thus, in order to warrant an additional grant of 
service connection for other disease of the heart, another 
diagnosis distinct from hypertension must be shown.  As 
discussed above, however, the greater weight of competent 
evidence is against finding that he has any distinct form of 
heart disease other than hypertension.

The Board recognizes that there are instances in which lay 
testimony can provide probative evidence in medical matters.  
A lay person may be competent to offer testimony on certain 
medical matters, such as describing symptoms observable to 
the naked eye, or even diagnosing simple conditions such as a 
dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  A lay person 
is not, however, competent to offer an opinion on complex 
medical questions, such as diagnosing heart disease.  
Therefore, while the Board has also considered the lay 
assertions that have been made by the Veteran and on his 
behalf, the Board ultimately finds the medical findings of 
record to be the most probative evidence with respect to this 
claim.

The Court has recognized that, '[i]n the absence of proof of 
a present disability, there can be no valid claim' of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that '[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.').  In the case at 
hand, the most probative evidence of record demonstrates that 
the Veteran has not been diagnosed with a heart disability so 
as to warrant service connection on a direct, presumptive, or 
secondary basis.

The Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against this 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement 
to service connection for heart disease must be denied.


ORDER

Entitlement to service connection for heart disease, to 
include as secondary to hypertension, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


